Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 1 of 6              PageID 20



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
________________________________________________________________

LISA WHITEHEAD,                 )
                                )
     Plaintiff,                 )
                                )
v.                              )   No. 21-cv-2525-JFT-tmp
                                )
STERLING JEWELERS INC.,         )
                                )
     Defendant.                 )
________________________________________________________________

    ORDER AUTHORIZING PLAINTIFF TO FILE AN AMENDED COMPLAINT
________________________________________________________________

     Before      the    court    is   pro    se    plaintiff    Lisa    Whitehead’s

complaint against Sterling Jewelers, Inc. (ECF No. 1) Pursuant to

Administrative Order No. 2013-05, this case has been referred to

the United States magistrate judge for management and for all

pretrial matters for determination or report and recommendation,

as appropriate.         For the reasons below, the court                 sua    sponte

authorizes     Whitehead    to    amend     her    complaint    to     cure    certain

deficiencies in her complaint.

                                      I.    BACKGROUND

     On May 12, 2021, the EEOC issued Whitehead a right to sue

letter. (ECF No. 1 at 7.) Whitehead filed this complaint pro se on

August 12, 2021. (ECF No. 1.) The court granted her motion to

proceed   in    forma    pauperis     on    August   17,     2021.   (ECF     No.   6.)

Whitehead      brings    suit    against     her    former    employer,       Sterling
Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 2 of 6     PageID 21



Jewelers, for employment discrimination in violation of Title VII.

(ECF No. 1 at 1.) Using a form provided by the Clerk’s office to

assist    pro   se   litigants    asserting    employment   discrimination

claims,   Whitehead    checked    boxes     alleging   termination    of   her

employment,     unequal   terms    and    conditions,    retaliation,      and

discrimination based on race, color, and gender/sex. (Id. at 3-4.)

     In the section of her complaint devoted to the facts of the

case, Whitehead writes, “I was furloughed March 2019 with no

previous disciplinary actions in my work file.” (Id. at 4.) On

September 17, 2020, Eric Smith (the district manager) contacted

Whitehead and informed her that another employee, Jodi, had made

several attempts to reach her to ask her to return to work. (Id.

at 4-5.) Whitehead informed Smith that Jodi had not called her and

provided Smith with a copy of her phone records as proof that she

was not contacted. (Id.) Subsequently, Whitehead was told that she

could come back to work and was provided a work schedule. (Id.)

The next week, Smith called Whitehead and told her that several

employees, including Jodi, had raised “accusations and concerns”

about Whitehead returning to work. (Id.) Whitehead claims that

these allegations were raised in retaliation against her for

revealing that Jodi had failed to contact her. (Id.) At Whitehead’s

request, human resources launched an investigation that “didn’t

result in anything.” (Id.) Another district manager, Melissa,

contacted Whitehead offering her “a fresh start” at Zales jewelry

                                    - 2 -
Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 3 of 6       PageID 22



store    in    Southaven,   Mississippi,     stating   “it    was   important

everyone [was] comfortable.” (Id.) Whitehead did not accept this

offer. (Id.)



                              II.    ANALYSIS

A.   Standard of Review

     This court is required to screen in forma pauperis complaints

and must dismiss any complaint, or any portion thereof, if the

action: (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B)(i-iii). To avoid dismissal for failure to state a

claim,   “‘a    complaint   must   contain   sufficient      factual    matter,

accepted as true, to state a claim to relief that is plausible on

its face.’”      Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also

Fed. R. Civ. P. 12(b)(6). “A claim is plausible on its face if the

‘plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.’”        Center for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 369 (6th Cir. 2011) (quoting Iqbal, 556

U.S. at 678). Without factual allegations in support, mere legal

conclusions are not entitled to the assumption of truth. Iqbal,

556 U.S. at 679.

                                    - 3 -
Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 4 of 6           PageID 23



       Pro se complaints are held to less stringent standards than

formal pleadings drafted by lawyers, and are therefore liberally

construed. Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011).

Even    so,    pro   so   litigants     must   meet    the    minimum      pleading

requirements, see Wells v. Brown, 891 F.2d 591, 594 (6th Cir.

1989), and the court cannot “create a claim which [a plaintiff]

has not spelled out in his pleading.” Brown v. Matauszak, 415 F.

App’x 608, 613 (6th Cir. 2011).

B.     Required Form of Pleadings

       Title VII makes it “an unlawful employment practice for an

employer to fail or refuse to hire or to discharge any individual,

or otherwise to discriminate against any individual with respect

to     his    compensation,   terms,      conditions,        or     privileges     of

employment, because of such individual's race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII

also prohibits discrimination against any individual who “has

opposed any act or practice made [] unlawful” by the statute and

prohibits discrimination against any individual who has “made a

charge, testified, assisted, or participated in any manner in an

investigation,       proceeding,   or    hearing”     under       the   statute.   42

U.S.C. § 2000e-3(a).

       Plaintiffs suing under federal antidiscrimination law must

follow the pleading requirements outlined in the Federal Rules of

Civil Procedure. See Smith v. Wrigley Mfg. Co., LLC, 749 F. App'x

                                      - 4 -
Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 5 of 6    PageID 24



446, 449 (6th Cir. 2018). This means that a complaint consisting

of “naked recitations of the elements unenhanced by specific facts”

fails to state a claim upon which relief can be granted. Id. at

448. Whitehead’s complaint contains no mention of her engaging in

any activity protected under Title VII, nor any facts asserting

race, color, or gender/sex-based discrimination. This does not

meet the plausibility pleading standard required by the Federal

Rules. Iqbal, 556 U.S. at 678. To state a claim, Whitehead needs

to allege facts that would plausibly support the inference that

she was discriminated against in violation of Title VII.

      These rules are not a mere technicality. The purpose of notice

pleading is twofold: (1) to allow a person who is being sued to

understand why he or she is being sued and (2) to give that person

an opportunity to respond. See Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (Notice pleading exists “in order to give the

defendant fair notice of what the claim is and the grounds upon

which it rests.” (internal citations and modifications omitted));

Fed. R. Civ. P. 8(b) (requiring a party filing an answer to “admit

or   deny   the   allegations   asserted   against   it   by   an   opposing

party.”). “The core of due process is the right to notice and a

meaningful opportunity to be heard.” LaChance v. Erickson, 522

U.S. 262, 266 (1998). A complaint that fundamentally fails to

comply with these rules cannot give adequate notice to a defendant

of why the defendant is being sued. Similarly, it is impracticable

                                  - 5 -
Case 2:21-cv-02525-JTF-tmp Document 7 Filed 08/26/21 Page 6 of 6          PageID 25



for a defendant to respond to a complaint that does not comply

with these rules in a meaningful fashion.

      The court is aware that it can be difficult for non-lawyers

to draft documents that comply with the Federal Rules. The court

must, nevertheless, enforce the rules regardless of plaintiff’s

pro   se   status.   The    court   is,     however,    permitted    to   allow   a

plaintiff    to    file    an   amended     complaint    to   cure   a    pleading

deficiency. See Matauszak, 415 F. App’x at 615. The court elects

to do so here rather than recommend dismissal.

                                III.     CONCLUSION

      The court grants Whitehead the opportunity to file an amended

complaint resolving the pleading issues identified in this order

by the end of the day on September 27, 2021. In the event that

Whitehead does not file an amended complaint, the court will

consider     the     complaint      in     its   current      form   under      the

§ 1915(e)(2)(B)(i-iii) screening standard.

      IT IS SO ORDERED.



                                s/ Tu M. Pham
                                TU M. PHAM
                                Chief United States Magistrate Judge

                                August 26, 2021
                                Date




                                         - 6 -
